NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARCOS BANUELOS-GUZMAN, AKA                     No.    16-70390
Marcos Banuelos, AKA Marcos Banuelos
Guzman, AKA Mrcos Banuelos Guzman,              Agency No. A200-248-152
AKA Marcos B. Guzman, AKA Marcos
Guzman Banuelos, AKA Jaime Guzman
Manuelos,                                       MEMORANDUM*

                Petitioner,

 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Marcos Banuelos-Guzman, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to consider Banuelos-Guzman’s contentions regarding

his political opinion because he failed to raise them before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review

claims not presented to the agency).

      The agency did not err in finding that Banuelos-Guzman failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question.’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))); Delgado-Ortiz v. Holder, 600 F.3d 1148,


                                         2                                    16-70390
1151-52 (9th Cir. 2010) (concluding “returning Mexicans from the United States”

did not constitute a particular social group).

      Substantial evidence supports the agency’s determination that Banuelos-

Guzman otherwise failed to demonstrate that the harm he fears in Mexico would be

on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”). Thus, Banuelos-Guzman’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Banuelos-Guzman failed to show it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                 16-70390